Exhibit 10.11.1 FIRST AMENDMENT TO EMPLOYMENT AGREEMENT This First Amendment to Employment Agreement (this “ Amendment ”) is made and entered into as of the 9th day of February, 2016, by and between Blake L. Sartini (the “ Executive ”), and Golden Entertainment, Inc., a Minnesota corporation, including its subsidiaries and Affiliates (collectively, the “ Company ”). RECITALS WHEREAS, the Executive and the Company previously entered into that certain Employment Agreement made and entered into as of the 1st day of October, 2015 (the “ Agreement ”), pursuant to which Executive currently is employed at will by the Company; and WHEREAS, the Company and the Executive wish to enter into this Amendment to modify certain terms of the Agreement. NOW, THEREFORE, in consideration of the mutual promises and covenants and the respective undertakings of the Company and the Executive set forth below, the Company and the Executive agree as follows: AGREEMENT Amendment 1.. Section 7(c)(ii) of the Agreement is hereby deleted in its entirety and such Section is hereby replaced with the following new Section 7(c)(ii): “(ii) Severance Payment . The Executive shall be entitled to receive severance benefits equal to (A) an amount equal to two hundred percent (200%) of his annual Base Salary (at the rate in effect immediately preceding his termination of employment), multiplied by (B) the Severance Multiplier (as defined below) in effect as of the date of the Executive’s termination of employment, payable in a lump sum on the sixtieth (60th) day after the date of Executive’s termination of employment.” 2.
